ITEMID: 001-90751
LANGUAGEISOCODE: ENG
RESPONDENT: TUR
BRANCH: CHAMBER
DATE: 2009
DOCNAME: CASE OF GAVRIEL v. TURKEY
IMPORTANCE: 4
CONCLUSION: Violation of Article 8 - Right to respect for private and family life;Violation of Article 1 of Protocol No. 1 - Protection of property
JUDGES: David Thór Björgvinsson;Ján Šikuta;Lech Garlicki;Nicolas Bratza;Päivi Hirvelä
TEXT: 7. The applicant was born in 1942 and lives in the United Kingdom.
8. The applicant claimed that until 14 August 1974 he and his family used to live in Morphou (Cyprus) in a detached house with a yard (area: 229 sq. m). This property was registered in the name of the applicant’s wife under plot no. 315, sheet/plan 19/32.5.2. On 14 August 1974, as the Turkish forces were advancing, the applicant and his family fled their home leaving behind all its contents, including precious personal belongings.
9. The applicant also claimed that he was the owner of the following plots of land in northern Cyprus:
(a) Nicosia/Kapouti, plot no. 576, sheet/plan 19/16, field, area: 5,017 sq. m;
(b) Kyrenia/Livera, plot no. 39/1, sheet/plan 5/62W1, field, area: 112,149 sq. m;
(c) Kyrenia/Livera, plot no. 14, sheet/plan 5/62W2, field, area: 171,549 sq. m;
(d) Kyrenia/Livera, plot no. 34, sheet/plan 5/63W1, field, area: 22,074 sq. m;
(e) Kyrenia/Livera, plot no. 45, sheet/plan 5/63W1, field, area: 11,582 sq. m.
10. In support of his claim of ownership the applicant produced the relevant certificates of registration and affirmations of ownership issued by the Republic of Cyprus.
11. The applicant alleged that from 14 August 1974 onwards he had not been able to return to his house and had been continuously prevented from exercising his property rights and enjoying his properties.
VIOLATED_ARTICLES: 8
P1
VIOLATED_PARAGRAPHS: P1-1
